Citation Nr: 0317672	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a wrist condition.

5.  Entitlement to service connection for osteoarthritis of 
the cervical spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In October 2002 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In March 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Acting Veterans Law Judge 
(formerly known as a Board member).


REMAND

The veteran has repeatedly alleged that not all of his 
service medical records have been associated with his claims 
file, particularly clinic records from Fort Hood, Texas.  
Although the evidence of record indicates that several 
attempts have been made to obtain these records, another 
attempt should be made.

During his March 2003 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he believed his claimed disabilities were either the 
result of a 1977 injury at Fort Lee, Virginia, and/or a 
December 1979 automobile accident, which occurred on the 
grounds of Fort Hood, Texas.  He testified that a police or 
accident report was filed with regard to the accident.  That 
accident report is not of record and should be obtained.  

The veteran also testified that he receives ongoing treatment 
for his claimed disabilities, at the VA Medical Center in 
Fayetteville, North Carolina.  The most recent treatment 
records are dated in October 2000.  Subsequent treatment 
records may be pertinent to the veteran's claims, and they 
should be secured.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C.A. § 5103A (West 2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available service medical records not 
already of record.  If no such records 
can be found, or if they have been 
destroyed, the RO should obtain specific 
confirmation of that fact.

2.  The RO should further contact NPRC, 
as well as the National Archives and 
Records Administration (NARA) in College 
Park, Maryland, or any other appropriate 
agency, and request any police or 
accident reports from the United States 
Army at Ft. Hood, Texas, related to a 
December 1979 jeep accident involving the 
veteran.  The RO should request that the 
NPRC, or any other appropriate agency, 
state in writing whether it has searched 
applicable secondary sources for 
documentation of these records.  Any such 
records should be obtained and associated 
with the claims folder.  If no such 
records can be found, or if they have 
been destroyed, such documentation should 
be associated with the claims folder.

3.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Fayetteville, North 
Carolina, dated from October 2000 to the 
present.

4.  The RO should contact the veteran and 
again request that he identify specific 
names, addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  

5.  After completion of the foregoing, 
the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any lumbar and 
cervical spine, right and left shoulder, 
and wrist disabilities found to be 
present.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  Based on the medical 
findings and a review of the claims 
folder, the examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
cervical and lumbar spine, right 
shoulder, left shoulder, and/or wrist 
disorders were caused or aggravated by 
his service, to specifically include the 
claimed 1977 and 1979 in-service injury 
and accident.  The examiner should also 
comment on the clinical significance, if 
any, of post-service medical evidence of 
intercurrent injury.  If the examiner is 
unable to provide the requested opinion, 
the report should so state.  Any opinion 
provided should be supported by a 
complete rationale.

The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
further development deemed warranted, the 
RO should readjudicate the claims of 
entitlement to service connection for a 
right shoulder disability, a left 
shoulder disability, a lumbar spine 
disability, a wrist condition and 
osteoarthritis of the cervical spine.  If 
any of the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


